DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 06/03/2019.  

Claims 1-7 are presented for examination. 

Priority


2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 201710272053.2 filed in CHINA on 04/24/2017, which papers have been placed of record in the file. 

Information Disclosure Statement

3.	The Applicants’ Information Disclosure Statements (filed 06/03/2019, 04/30/2020, and 01/19/2021) have been received, entered into the record, and considered. 


Drawings


4.	The drawings are objected to because of the following:

Specification

4.	The specification is objected to because of the following informalities:  

The first phrase “Figure 1 is a” (page 5) should be deleted.


Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

The abstract is objected to because it does not comply with 37 CFR § 1.72.
A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading “Abstract” or “Abstract of the Disclosure.” The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length. The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.

The abstract of the disclosure is objected to because it is not limited to 150 words. Appropriate correction is required.  

Also, the abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The abstract of the disclosure is objected to because it appears to repeat information given in the title. 
Appropriate correction is required.  

Claim Interpretation 

8.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that there does not appear to be the corresponding structure described in the specification for the named limitations. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

9.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As given above, the named limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, rendering these limitation indefinite.
 

(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The phrase “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The resulting claim does not clearly set forth the metes and bounds of the patent protection desired. The use of similar exemplary language “for example” or “such as” was found to be indefinite in the following cases: Ex parte Hall, 83 USPQ 38 (Bd. App. 1949); Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949); Ex parte Steigerwald, 131 USPQ 74 (Bd. APP. 1961).
	
To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §112 above are further rejected as set forth below in anticipation of Applicant amending these claims so the claimed functions are operated by a computer.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160085571) in view of Bhandari et al.  (US 20130268933). 

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.




As to claim 1:
Kim teaches an apparatus for virtual machine scheduling in a non-uniform memory access (NUMA) architecture, comprising a performance monitoring module, an algorithm implementation interface module, and a virtual machine scheduling module (perform selection of non-uniform memory access (NUMA) nodes for mapping of virtual central processing unit (vCPU) operations to physical processors. A CPU scheduler evaluates the latency between various candidate processors and the memory associated with the vCPU, and the size of the working set of the associated memory, and the vCPU scheduler selects an optimal processor for execution of a vCPU based on the expected memory access latency and the characteristics of the vCPU and the processors. Some examples contemplate monitoring system characteristics and rescheduling the vCPUs when other placements may provide improved performance and/or efficiency; Abstract and paragraph 0005), 

wherein the performance monitoring module is configured to monitor particular performance events by using a performance monitoring unit (PMU) of an operating system kernel (Hypervisor 210 includes a device driver layer 215, and maps physical resources of hardware platform 205 (e.g., processor 102, memory 104, network communication interface 112, and/or user interface device 110) to "virtual" resources of each of VMs 235.sub.1-235.sub.N such that each of VMs 235.sub.1-235.sub.N has its own virtual hardware platform (e.g., a corresponding one of virtual hardware platforms 240.sub.1-240.sub.N), each virtual hardware platform having its own emulated hardware (such as a processor 245, a memory 250, a network communication interface 255, a user interface device 260 and other emulated I/O devices in VM 235.sub.1). Hypervisor 210 may manage (e.g., monitor, initiate, and/or terminate) execution of VMs 235.sub.1-235.sub.N according to policies associated with hypervisor 210, such as a policy specifying that VMs 235.sub.1-235.sub.N are to be automatically restarted upon unexpected termination and/or upon initialization of hypervisor 210. In addition, or alternatively, hypervisor 210 may manage execution VMs 235.sub.1-235.sub.N based on requests received from a device other than host computing device 100. For example, hypervisor 210 may receive an execution instruction specifying the initiation of execution of first VM 235.sub.1 from a management device via network communication interface 112 and execute the execution instruction to initiate execution of first VM 235.sub.1; paragraph 0026); and

the virtual machine scheduling module is configured to perform corresponding scheduling on a virtual CPU (VCPU) and a memory of a virtual machine according to the scheduling decision returned by the algorithm implementation interface module (paragraph 0034: in this example of hard NUMA policy, if there are three VMs 235 which require four cores 312 each to host their respective vCPUs, the CPU scheduler assigns VM1 235 and VM2 235 to share six cores 312 on the processor 102 of NUMA node 1 304, while the CPU scheduler assigns VM3 235 to utilize the four cores 312 on NUMA node 2 304. This division causes high CPU contention on NUMA node 1 304, as VM1 235 and VM2 235 share two of the six cores 312 on NUMA node 1 304. In turn, there are two idle cores 312 on NUMA node 2 304 under the existing hard NUMA policy; paragraphs 0039-0042: At 502, the NUMA scheduler receives one or more NUMA clients for scheduling. A VM 235, depending on the number of vCPUs it is executing, may be assigned to one or more NUMA clients. After receiving the NUMA clients for assignment, the NUMA scheduler evaluates the CPU and memory load and demands of the NUMA clients 504. NUMA scheduler selects a NUMA node 304 with the most CPU contention and a NUMA node 304 with the least CPU contention. If the CPU load imbalance is great enough between the two NUMA nodes 304, the NUMA scheduler changes the home NUMA nodes 304 of a few VMs 235. If it will not cause CPU contention, the NUMA scheduler may change home NUMA nodes 304 to improve memory locality… After the NUMA scheduler has assigned home NUMA nodes 304 to all NUMA clients at 508 the CPU scheduler evaluates remote candidate NUMA nodes 304 for vCPU migration. Alternatively or in addition, while the sequence diagram illustrates the processes as sequential, after the first NUMA client is assigned its home NUMA node 304 by the NUMA scheduler, the CPU scheduler may begin optimizing the vCPU placements for the vCPUs assigned to that NUMA client. It is understood that the NUMA scheduler may operate continuously to place new VMs 235 and their associated NUMA clients, or as older VMs 235 cease operations. In some examples, at least one NUMA client is assigned a home NUMA node 304 by the NUMA scheduler before the CPU scheduler evaluates alternative remote candidate NUMA nodes 304. Aspects of the disclosure contemplate the NUMA scheduler operating continuously, periodically, intermittently, regularly, or as needed during operation of the CPU scheduler). 
Kim, however, does not explicitly teach the following additional limitations:

(a virtual cache topology can be exposed to virtual machines. In this example embodiment hypervisor 550 can generate a virtualized topology that can be exposed to the guest. Hypervisor 550 can construct a topology that can be reasonably honored by the host computer system and, for example, any other computer system in a datacenter. This allows for a scheduler in the guest operating system to make intelligent scheduling decisions while maintaining the abstraction between hardware and virtual hardware; paragraph 0059; see also, paragraphs 0045-0047).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim with Bhandari because it would have provided the enhanced capability for configuring a hypervisor scheduler to make use of cache topology of processors and physical memory distances between NUMA nodes when making scheduling decisions.

As to claim 2:
Kim teaches the performance events monitored by the performance monitoring module comprise CPU usage, memory usage, a cache loss ratio, and I/O performance data of the virtual machine (paragraphs 0043-0044).
As to claim 3:
Kim teaches the performance monitoring module transmits the monitored performance events, comprising CPU usage, memory usage, a cache loss ratio, and I/O performance data of the virtual machine, to the algorithm implementation interface module (paragraphs 0043-0044).As to claim 4:
Kim teaches step 1. obtaining, by the performance monitoring module, NUMA topology information of a host machine, and monitoring virtual machine performance events by using a kernel PMU; step 2. transmitting the NUMA topology information of the host machine and the virtual machine performance events to the algorithm implementation interface module; step 3. invoking, by the algorithm implementation interface module, an algorithm, and transmitting a scheduling decision that is obtained by using a scheduling algorithm to the virtual machine scheduling module after execution of the scheduling algorithm is complete; step 4. scheduling, by the virtual machine scheduling module according to the scheduling decision transmitted by the algorithm implementation interface module, a virtual CPU (VCPU) and a memory of a virtual machine; and step 5. after the scheduling of the virtual machine is complete, redirecting to step 1 to continue performing performance monitoring of the virtual machine (paragraphs 0016-0019 and 0043-0044).
As to claim 6:
Kim teaches the NUMA topology information of the host machine NUMA comprises a quantity of NUMA nodes, a distance between the NUMA nodes, and an NUMA node to which an I/O device is connected (paragraphs 0039-0042).As to claim 7:
Kim teaches the step 1 specifically comprises real-time monitoring of performance events, such as CPU usage, memory usage, and I/O usage, of the virtual machine by using a virtual machine monitor (VMM), real-time monitoring of performance events, such as a cache loss ratio of an operating system and cycles per second of executing instructions by the virtual machine, by using the PMU of an operating system kernel, and obtaining a topology structure of an NUMA architecture of the host machine. (paragraphs 0025-0026, 0030-0042, and 0062-0063).

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160085571) in view of Bhandari et al.  (US 20130268933) and further in view of Fauser et al.  (US 20120197868). 

As to claim 5:
The combination of Kim and Bhandari does not teach,  Fauser teaches the scheduling algorithm comprises a greedy algorithm (greedy algorithm; paragraphs 0086 and 0095-0096).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Fauser with Kim as modified by Bhandari because it would have provided the enhanced capability for making the locally optimal choice at each stage with the hope of finding the global optimum.
Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199